                        Case 6:19-cr-10079-JWB Document 7 Filed 05/15/19 Page 1 of 1
                                      COURTROOM MINUTE SHEET - CRIMINAL HEARINGS FILED
                                          U.S. DISTRICT COURT- WICHITA, KANSAS U.S . District Court
                                                    Date:  '5     6j   /t S-{ \District of Kansas

                                                                                                          ~   1 5 2019
  Case No.    19-10079-01-JWB                  United States v. Raul Hernandez-Pineda
                                                                                                                                    A e:

                                                          APPEARANCES:                                               Deputy Clerk

Government:      D Barnett D Furst D Hart ~ind D McCarty D Metzger D Smith D Treaster                                 D Welch
                 D   ------

Defendant:       D Failed to Appear            ..-ET in Person       .WyCounsel:      fvi,;~ }J'eJ0~~
                                                                                          D Retained D O A @               PD

Judge:    D Gale            Cleric D Carter                                               Interpreter: D Richard Vargas             D Sworn
         ~ irzer                     .f fMerseal                                                         [Ll-'rleana Badillo       H Sworn
                                                                                                         D Terri Doolittle          D Sworn


                                                          PROCEEDINGS:                                   Tape No.: (0;(         - I :3 5
 D Rule 5                                D s(c)(3)     D Revocation     D Super. Rel.Viol.               D Def. Arrested; Petition Unsealed
                                                                        D Prob. Viol.
                                                                        D Bond Viol.
_J211)etention                           D Waived
 D Preliminary Hearing                   D Waived
 D Arraignment                           D Waived Reading        D   Read to Defendant                   D    Not Guilty        D Guilty
 D Bond Hearing
 D Change of Plea
 D Sentencing
 D Rule 20
 D Other Hearing:
                     ----------~



                                                                                  D Defendant given Consular Notification
 D Complaint       .12r1fidictment        D Information                           D Defendant declined to waive Indictment
..e:rNo. of Counts/Viol. :     I    D & Forfeiture                                D Signed Waiver oflndictment
                                                                                  D Signed Consent to Proceed Before Magistrate
  D Charges/Viol. explained to Defendant D Penalties explained                    D Petition to Enter Plea filed
          ~ elony D Misdemeanor
                                                                                  D Plea Agreement filed
                                                                                  D Advised of Rights under DRule 20 0Rule 5(c)(3)
 D   Defendant's constitutional rights explained                                  D Signed Consent to Transfer (Rule 20)
 D   Defendant sworn/affirmed D Examined re : financial status                    D Transfer under 5(c)(3) to:
                                                                                  D P.S.I. Ordered             ---------
 D   Counsel Appointed

 D  Release Ordered                  D                $ -----
                                       Bond fixed at: -                           D
                                                                                  Continued on present bond/conditions
.J.61'emp. Detention Ordered         D Detention Ordered                      J:2!1{emanded to Custody

 D Defendant waived the right to a detention hearing. The Court accepted the waiver and granted the Government motion for detention .
 D Defendant waive? the right to ~ pr~liminary hearing. Th~ Court ac?ept~d the waiver and found probable cause as alleged.
 D Government motion for detention 1s D granted. LJ de111ed . D w1thd1 awn .
 D Defendant admitted violations as alleged in the Petition.
 D The Government adopted the recommendations of Pretrial Services for release on conditions.
 D Defendant waived the right to an identity hearing. Court accepted waiver and found Defendant to be person named. Defendant waived
   right to detention hrg . in Dist. of KS. Com1 accepted waiver & granted Govt. motion for detention pending proceed. in charging District.


                                     D as directed before Judge _ _ _ _ _ _ _ _ _ _ _ __
Defendant's next appearance: D per Sci edul'ng Order of Judge                                     iZ_ r
                                   ..J2(on:   ,q ')() ( at: (!?JO  D a.m. ba'j).m .before Judge .4-Cft r1£.V
                                   for~e ention Hearing.12(Arraignment D Preliminary Hearing D _ _ _ _ _ _ _ __

Notes:   ~ & 1Ai11i;%f                   //."f ukted ~ t1JJ1.--rihtvi1t u. lbVf4< t:ltttlri~h (,,Juuz,r·1)7J ..
